Order filed January 14, 2014.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00869-CV
                                    ____________

                      IN THE INTEREST OF E.A.F., CHILD


                      On Appeal from the 314th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2012-02536J


                                     ORDER

         This is an accelerated appeal from a decree terminating parental rights. The
clerk’s record was filed October 9, 2013. On or about December 8, 2013, the Texas
Department of Protective Services, through the Harris County Attorney’s Office,
requested supplementation of the record. See Tex. R. App. P. 34.5(c).To date, no
supplemental clerk’s record has been filed. Accordingly, we issue the following
order:

         The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 27, 2014, containing the following:
       1. Interlocutory Decree (terminating parental rights) signed June 18, 2013
       (Image #56420146);
       2. Notice of Hearing filed September 17, 2013 (Image #57948602);

       3. Family Service Plan filed June 19, 2012 (Image #56749888);

       4. Temporary Order signed October 11, 2012 (Image #53699392);

       5. Motion for New Trial filed August 7, 2013 (Image #57948596); and

       6. Order Denying Motion for New Trial signed September 24, 2013.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2